Title: To George Washington from Major General Stirling, 30 August 1777
From: Stirling, Lord (né William Alexander)
To: Washington, George



Price’s Near the Swedish Church near Derby [Pa.]August 30th 1777.
My dear General

I thank you kindly for your letter of the 27th. My Bruises are so much better, that I can move Gently without much pain, & hope tomorrow or Next day to be able to Join the Army in a Chair or Sulky, at least I will make the Experiment. I have hitherto been obliged to lay Cheifly on my back.
Considering the Abundance of Militia which are now turning out to Join the Army and the Unformed State they Generally are in; & the difficulty & Expence of provideing such a Multitude with provisions and Waggons. I was led this Morning to form a plan of Makeing the best use, of the Most Serviceable among them: The enclosed paper Contains what has occured to me on the Occasion. Besides the good purposes mentioned in the paper, the plan if Carried into Execution will have this other Effect, that the Enemy will be Confined to their own lines & will not be able to avail themselves of any benefit from their forageing or plundering parties, and will in a great Measure Cut off their Intelligence, and their Reconitering parties; on Occasion of a General Action they Can be Called to Act on the flanks of the Enemys line of Battle or to Cut off their Retreat not a word should be said that

this will relive the rest of the Militia ’till the Brigade’s are all Compleated. Genl Sulivans division I am informed is this Afternoon Encamped on the hither side of Schuylkill, Dayton & Ogden’s Regiments will be this Evening near Derby. I am ever your faithfull & Affectionate Humble Servt

Stirling

